       1:19-cv-01121-JBM-JEH # 1         Page 1 of 7                                       E-FILED
                                                                Tuesday, 09 April, 2019 09:28:51 AM
                                                                      Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

CENTRAL LABORERS’ PENSION FUND, CENTRAL )
LABORERS’ ANNUITY FUND, CENTRAL           )
LABORERS’ WELFARE FUND, ILLINOIS LABORERS’)
AND CONTRACTORS’ JOINT APPRENTICESHIP & )
TRAINING PROGRAM, NORTH CENTRAL ILLINOIS )
LABORERS’ HEALTH & WELFARE FUND, NORTH )
CENTRAL ILLINOIS LABORERS’-EMPLOYERS’     )
COOPERATIVE EDUCATION TRUST, CENTRAL      )
ILLINOIS LABORERS’-EMPLOYERS’ COOPERATIVE )
EDUCATION TRUST, NORTHERN ILLINOIS        )
WELFARE FUND, NORTHERN ILLINOIS ANNUITY )
FUND, MIDWEST REGION FOR FAIR             )
CONTRACTING, ILLINOIS LEGISLATIVE LEAGUE, )
NORTH CENTRAL MARKET PRESERVATION FUND, )
CENTRAL ILLINOIS BUILDERS INDUSTRY        )
ADVANCEMENT FUND, LEGAL SERVICES FUND, )
LABORERS’ OF ILLINOIS VACATION FUND,      )
ASSOCIATED GENERAL CONTRACTORS OF         )
ILLINOIS INDUSTRY ADVANCEMENT FUND,       )
SOUTHERN AND CENTRAL LABORERS’ DISTRICT )
COUNCIL, LABORERS’ LOCAL 362, LABORERS’   )
LOCAL 393, LABORERS’ LOCAL 477, and       )
LABORERS’ LOCAL 703,                      )
                                          )
                      Plaintiffs,         )
                                          )
v.                                        )                  Case No.
                                          )
TABITHA VENTURES, INC.                    )
                                          )
                      Defendant.          )

                                     COMPLAINT

      NOW COME Plaintiffs, CENTRAL LABORERS’ PENSION FUND, et al., by and

through their attorneys, Cavanagh & O’Hara LLP, complaining of the Defendant, TABITHA

VENTURES, INC., and allege as follows:




                                            1
        1:19-cv-01121-JBM-JEH # 1           Page 2 of 7



       1.      This action is brought and maintained in accordance with the provisions of the

Labor Management Relations Act, as amended, 29 U.S.C. 185(a), and the Employee Retirement

Income Security Act of 1974 (ERISA), 29 U.S.C. §1001 et seq., as amended, in particular 29

U.S.C. §1145 (Section 515 of ERISA), and is a civil action to recover employer contributions

and other amounts owed to Plaintiffs.

       2.      Federal District Courts have exclusive jurisdiction under ERISA over civil actions

like the present action. (See, 29 U.S.C. §1132).

       3.      Plaintiff, Central Laborers’ Pension Fund, is an employee benefit plan administered

pursuant to the terms and provisions of a trust agreement creating said Fund and is required to be

maintained and administered in accordance with the provisions of the Labor Management

Relations Act of 1947, and ERISA (as amended), 29 U.S.C. §1001 et seq. Plaintiff, Central

Laborers’ Pension Fund, is administered in Jacksonville, Illinois.

       4.      Plaintiff, Central Laborers’ Pension Fund, receives contributions from numerous

employers, and therefore, is a multiemployer plan. (See, 29 U.S.C. §1002).

       5.      The Central Laborers’ Pension Fund is the collection agents for the other named

Plaintiffs, which are employee benefit funds, labor organizations, labor-management

committees/funds established pursuant to collective bargaining agreements between the

Laborers’ International Union of North America (“Union”) and certain employer associations

whose employees are covered by collective bargaining agreements with the Union.

       6.      That Defendant is an Employer engaged in an industry within the meaning of

ERISA, 29 U.S.C. 1002 (5), (11), (12), and (14).

       7.      Defendant’s place of business and address is in East Peoria, Illinois.




                                                   2
        1:19-cv-01121-JBM-JEH # 1           Page 3 of 7



       8.      Defendant signed a Memorandum of Agreement on May 5, 2005. A copy of the

Memorandum of Agreement is attached hereto and incorporated herein as Exhibit A.

       9.      The Memorandum of Agreement bound Defendant to multiple collective

bargaining agreements within the jurisdiction of the Great Plains Laborers’ District Council

during the period of May 5, 2005 through current.

       10.     Defendant never terminated the Memorandum of Agreement.

       11.     Defendant signed a Participation Agreement on May 5, 2005, which also

obligates Defendant to remit contributions and other amounts to Plaintiffs. A copy of the

Participation Agreement is attached hereto and incorporated herein as Exhibit B.

       12.     Defendant is currently bound to the Participation Agreement.

       13.     Defendant never terminated the Participation Agreement.

       14.     Defendant signed the Articles of Agreement Covering Building Construction with

Laborers’ Local 159, Laborers’ Local 477, Laborers’ Local 703 of the Southern & Central

Illinois Laborers’ District Council and Central Illinois Builders of AGC on June 6, 2011. A copy

of the signed collective bargaining agreement is attached hereto and incorporated herein as

Exhibit C.

       15.     Defendant is and was currently bound to Exhibit C.

       16.     Defendant never terminated Exhibit C.

       17.     Defendant is also bound to the successor Articles of Agreements Covering

Building Construction with Laborers’ Local 159, Laborers’ Local 477, Laborers’ Local 703 of

the Southern & Central Illinois Laborers’ District Council and Central Illinois Builders of AGC.

A copy of the successor collective bargaining agreements are attached hereto and incorporated

herein as Exhibits D and E.



                                                3
        1:19-cv-01121-JBM-JEH # 1            Page 4 of 7



       18.     Defendant never terminated Exhibits D and E.

       19.     Pursuant to ERISA, 29 U.S.C. §1145, Defendant is required to make contributions

to Plaintiffs in accordance with the terms and conditions of the Memorandum of Agreement, the

Participation Agreements and Plaintiffs’ trust documents. Plaintiffs’ trust documents, in

pertinent part, are attached hereto and incorporated herein as Exhibits F, G, H, and I.

       20.     Defendant employed individual who are participants in Plaintiffs’ employee

benefit funds, pursuant to the Memorandum of Agreement, the Participation Agreement, and the

Articles of Agreements (hereinafter collectively referred to as “Agreements”).

       21.     Defendant employed individuals who performed work within the geographical

jurisdiction of Plaintiffs, and said individuals performed hours of covered work for which

contributions and other amounts are owed to Plaintiffs.

       22.     Defendant failed to properly and timely pay contributions and other amounts for

all hours of covered work performed by Defendant’s employees.

       23.     Defendant breached the Agreements by failing to properly and timely remit fringe

benefit contributions and other amounts to Plaintiffs. (See, Exhibits A – E).

       24.     Defendant violated Plaintiffs’ trust agreements by failing to properly and timely

remit fringe benefit contributions and other amounts to Plaintiffs. (See, Exhibits F – I).

       25.     Pursuant to the Agreement and Plaintiffs’ trust agreements, Plaintiffs are

authorized and empowered to examine the payroll books and records of Defendant to determine

whether the employer remitted the required payments.

       26.     Plaintiffs conducted a fringe benefit/payroll compliance audit of Defendant

covering the period of June 1, 2012 through March 31, 2017, which identified certain and

determinable amounts owed by Defendant. The audit report is attached hereto as Exhibit J.



                                                 4
        1:19-cv-01121-JBM-JEH # 1             Page 5 of 7



        27.     Based upon the audit report, Plaintiffs have determined that Defendant owes

Plaintiffs contributions, check-offs, liquidated damages, and audit costs in the amount of

$38,870.07.

        28.     In addition to the liability identified in the audit report, Defendant failed to remit

additional contributions and other amounts for the months of March 2008 and September 2017.

        29.     Pursuant to the Participation Agreements, Plaintiffs’ trust agreements, and 29

U.S.C. §1145, Defendant owes liquidated damages in the amount of 10% of delinquent

contributions. (See, Exhibits B, C, D, E, & F).

        30.     A breakdown showing the total known amount owed, less amounts received, is

attached hereto and incorporated herein as Exhibit K.

        31.     Pursuant to the terms of the Participation Agreement and Plaintiffs’ trust

agreements, Defendant is liable for reasonable attorneys’ fees, court costs, and all other

reasonable expenses, such as audit costs, incurred by Plaintiffs in the collection of the amounts

owed.

        32.     Pursuant to §1132(g)(2) of ERISA, if judgment is entered in favor of the Plaintiffs

in this matter, the Court shall award Plaintiffs certain relief, including interest, liquidated

damages or double interest, and attorneys’ fees. More specifically, §1132(g)(2) of ERISA

provides as follows:

                (g)    Attorney’s fees and costs; awards in actions involving
                delinquent contributions
                                       *              *              *
                       (2)     In any action under this subchapter by a fiduciary for
                       or on behalf of a plan to enforce section 1145 of this title in
                       which a judgment in favor of the plan is awarded, the court
                       shall award the plan –

                                (A)     the unpaid contributions,



                                                   5
        1:19-cv-01121-JBM-JEH # 1            Page 6 of 7



                               (B)     interest on the unpaid contributions,

                               (C)     an amount equal to the greater of –

                                       (i)    interest on the unpaid contributions,
                                       or
                                       (ii)   liquidated damages provided for
                                       under the plan in an amount not in excess of
                                       20 percent (or such higher percentage as may
                                       be permitted under Federal or State law) of
                                       the amount determined by the court under
                                       subparagraph (A),

                               (D)     reasonable attorney’s fees and costs of the
                                       action, to be paid by the defendant, and

                               (E)     such other legal or equitable relief as the
                                       court deems appropriate.

                       For purposes of this paragraph, interest on unpaid
               contributions shall be determined by using the rate provided under
               the plan, or, if none, the rate prescribed under section 6621 of title
               26. (See, §1132(g)(2) of ERISA).

       WHEREFORE, Plaintiffs pray as follows:

       A.      That judgment be entered in favor of the Plaintiffs and against Defendant for all

such monies found to be due—including delinquent contributions, check-offs, liquidated

damages, interest, audit costs, attorney fees, court costs, and all applicable statutory remedies

pursuant to 29 U.S.C. §1132(g)(2) for the period of March 1, 2008 through September 31,

2017—at the time Judgment is rendered;

       B.      Specifically, that Defendant is decreed to pay to Plaintiffs $45,538.35 in fringe

benefit contributions, check-offs, liquidated damages, and audit costs, plus any other amounts

found to be owing at the time judgment is entered;




                                                  6
        1:19-cv-01121-JBM-JEH # 1           Page 7 of 7



       C.      That Defendant be decreed to pay Plaintiffs their reasonable attorney fees and

costs as provided by ERISA, 29 U.S.C. §1132(g)(2), the Participation Agreements, and

Plaintiffs’ trust agreements;

       D.      That Defendant be decreed to pay all costs attendant to these proceedings; and

       E.      That Plaintiffs be awarded such other and further relief as the Court deems just

and equitable, all at Defendant’s costs.


                                             CENTRAL LABORERS’ PENSION FUND, et al.,
                                             Plaintiffs,


                                             By:            s/ Timothy J. Shrake II
                                                            TIMOTHY J. SHRAKE II
                                                            CAVANAGH & O’HARA LLP
                                                            2319 W. Jefferson Street
                                                            Springfield, IL 62702
                                                            Telephone: (217) 544-1771
                                                            Fax: (217) 544-9894
                                                            timshrake@cavanagh-ohara.com




                                                7
